Case: 17-40996     Document: 00516454624           Page: 1    Date Filed: 08/31/2022




           United States Court of Appeals
                for the Fifth Circuit                                      United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            August 31, 2022
                                    No. 17-40996                             Lyle W. Cayce
                                                                                  Clerk

   Robert A. Byrd,

                                                             Plaintiff—Appellant,

                                       versus

   Tony Harrell; Kelli Ward; Michael Black,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                             USDC 6:14-CV-986


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         While violently resisting several prison guards, prisoner Robert
   Byrd’s arm was broken by one guard’s baton strikes. Byrd sued for excessive
   force. The district court granted the guard summary judgment based on
   qualified immunity. We affirm.
Case: 17-40996       Document: 00516454624            Page: 2     Date Filed: 08/31/2022




                                       No. 17-40996


                                            I.
          In July 2014, Byrd was serving concurrent life and 99-year sentences
   for capital murder and organized crime convictions in the Texas Department
   of Criminal Justice’s Coffield Unit in Tennessee Colony, Texas. 1 On the
   morning of July 15, Byrd was cited for a disciplinary violation for throwing
   water on an officer, Jeanenne Dehart. Just after noon he was cited again for
   throwing water on another officer. At approximately 2:45 P.M., prison
   officials authorized the use of chemical agents and a five-man force move
   team, led by Sergeant Tony Harrell, to gain Byrd’s compliance with the
   prison’s restraint procedure for a strip search. Dehart witnessed with a
   handheld video camera. A hallway surveillance camera also captured the
   ensuing altercation.
          Harrell approached Byrd’s cell and asked Byrd to comply with a strip
   search. When Byrd refused, Harrell sprayed a chemical agent into Byrd’s
   cell. In response, Byrd wrapped his face in a jacket and towels, rendering the
   spray ineffective. Byrd hollered, “Is that all you got?”
          The five-man force team then moved into the hallway. Harrell asked
   again, “Are you going to comply?” Byrd responded, “No.” For nearly a
   minute, Harrell waited in vain for the chemical agent to take effect. Harrell
   initiated the force team and radioed “open 20”—Byrd’s cell.
          As the cell door edged open, Byrd pushed out and into the force team
   shields. The team pushed back, and Harrell swung his riot baton at Byrd’s
   legs. At this point, the handheld camera went dark, though the sound




          1
           See Byrd v. State, No. 2-08-124-CR, 2009 WL 672390, at *1 (Tex. App. Mar. 12,
   2009); Byrd v. State, No. 10-08-390-CR, 2009 WL 3048612, at *1 (Tex. App. Sept. 23,
   2009).




                                            2
Case: 17-40996      Document: 00516454624           Page: 3     Date Filed: 08/31/2022




                                     No. 17-40996


   continued to record. 2 From the view of the surveillance camera, Byrd fell to
   one knee and then to the ground. Harrell swung his baton at Byrd’s arm, as
   Dehart twice announced that the camera had stopped working.
          Over the next 20 seconds, Harrell stepped back and observed the force
   team wrestle to restrain Byrd. One officer yelled, “Put your arm out!”
   Another officer grabbed Byrd in a chokehold. Dehart again announced that
   the camera was not working and then that “Offender has been subdued.”
   Moments later, Harrell stepped toward the dogpile and swung a baton at
   Byrd’s arm. The force broke Byrd’s arm, and he fell unconscious. For the
   next two minutes, the team placed Byrd’s arms and legs in restraints, before
   standing him up to walk him to the infirmary.
          A post-incident use of force report claimed Harrell’s baton strike was
   motivated by his spotting a weapon in Byrd’s hand. Photos in the record show
   a crude wooden shank reportedly recovered during the incident. Byrd denies
   (and continues to deny) he had any weapon.
          Byrd filed two grievances with prison grievance counsellor (and
   defendant) Kelli Ward. Use of Force Monitor Evelyn Jenkins heard the
   grievances and referred them to the Office of Inspector General for review.
   Jenkins’s report opined that Harrell had used excessive force against Byrd in
   striking his arm and stated that the video showed no weapon in Byrd’s hand.
   The inspector general’s office, however, disagreed and found Harrell’s
   actions appropriate.
          In 2014, Byrd brought a pro se lawsuit against Harrell and Ward. He
   alleged Eighth Amendment violations for excessive force, failure to protect,
   and failure to provide medical treatment. Harrell and Ward moved for


          2
            At the moment before the handheld’s malfunction, the surveillance footage
   shows that Harrell’s baton might have hit the camera lens during a backswing.




                                           3
Case: 17-40996      Document: 00516454624           Page: 4    Date Filed: 08/31/2022




                                     No. 17-40996


   summary judgment, invoking qualified immunity. Harrell claimed he used
   force in response to Byrd’s having a shank in his hand. Ward argued she had
   not been deliberately indifferent to Byrd’s grievances and had no knowledge
   or control over his medical care. Defendants submitted video footage,
   grievance reports, use of force reports, and evidence of Byrd’s past
   noncompliance and weapon possession.
          The district court agreed Harrell was entitled to qualified immunity.
   Examining the summary judgment evidence and methodically analyzing the
   five factors from Hudson v. McMillian, 503 U.S. 1 (1992), the court assumed
   that Byrd did not have a weapon and granted summary judgment in Harrell’s
   favor regardless, finding no constitutional violation. As for the failure-to-
   protect, failure-to-treat, and failure-to-decontaminate claims, the court
   granted summary judgment for Ward. Byrd appealed.
                                         II.
          We review a summary judgment de novo. Bourne v. Gunnels, 921 F.3d
   484, 490 (5th Cir. 2019) (citation omitted); Fed. R. Civ. P. 56(a). When a
   government official has asserted qualified immunity, “the burden shifts to
   the plaintiff to ‘rebut the defense by establishing that the official’s allegedly
   wrongful conduct violated clearly established law and that genuine issues of
   material fact exist regarding the reasonableness of the official’s conduct.’”
   Bourne, 921 F.3d at 490 (quoting Gates v. Tex. Dep’t of Protective & Regul.
   Servs., 537 F.3d 404, 419 (5th Cir. 2008)). We view the evidence in the light
   most favorable to Byrd and draw all inferences in his favor, “so long as they
   are not ‘blatantly contradicted’ or ‘utterly discredited’ by a video
   recording.” Id. at 491–92.
                                          A.
          We begin and end by asking whether Byrd showed a genuine dispute
   about whether Harrell used excessive force. When prison officials use force




                                          4
Case: 17-40996      Document: 00516454624          Page: 5    Date Filed: 08/31/2022




                                    No. 17-40996


   to maintain or restore order in a prison, “the core judicial inquiry
   is . . . whether force was applied in a good-faith effort to maintain or restore
   discipline, or maliciously and sadistically to cause harm.” Hudson, 503 U.S.
   at 7. We focus on the prison official’s “subjective intent” and determine it
   “by reference to the well-known Hudson factors.” Cowart v. Erwin, 837 F.3d
   444, 452–53 (5th Cir. 2016). They are “(1) the extent of the injury suffered,
   (2) the need for the application of force, (3) the relationship between that
   need and the amount of force used, (4) the threat reasonably perceived by the
   responsible officials, and (5) any efforts made to temper the severity of a
   forceful response.” Bourne, 921 F.3d at 491 (cleaned up). As explained below,
   we find no error in the district court’s application of the Hudson factors.
                                         (1)
          All agree Byrd suffered more than a de minimis injury. The first factor
   weighs in Byrd’s favor. See Cowart, 837 F.3d at 453; Wilkins v. Gaddy, 559
   U.S. 34, 37–38 (2010).
                                         (2)
          But force was obviously needed. The officers faced a violent inmate
   who had previously told Ward that he “will kill before [he] get[s] killed.” On
   the day in question, Byrd had poured water on officers, refused to comply
   with orders for a strip search, resisted even after being sprayed with chemical
   agents, and violently forced his way out of his cell. Byrd’s determined
   resistance required determined force in response. The second factor weighs
   in Harrell’s favor.
                                         (3)
          The third factor asks whether striking Byrd’s arm was needed to
   subdue him. This factor is a closer call. Harrell argues Byrd kept resisting
   until “the final blow,” necessitating “a continuum of force that escalated




                                          5
Case: 17-40996      Document: 00516454624          Page: 6   Date Filed: 08/31/2022




                                    No. 17-40996


   parallel to Byrd’s resistance.” The video supports the view that Byrd was
   steeled to resist anything the guards threw at him—for instance, his response
   to being sprayed with mace was, “Is that all you got?” He then forced his way
   out of his cell through five guards with riot shields. On the other hand, Byrd
   was on the ground with four men on top of him and one holding him in a
   chokehold before Harrell struck his arm. And we must assume, as did the
   magistrate judge and district court, that Byrd did not have a weapon. So, the
   application of force—while obviously necessary—cannot be justified by the
   need to neutralize an armed prisoner.
          Nonetheless, Harrell’s strikes came at the culmination of a violent
   encounter with a prisoner determined to fight through chemical spray and
   riot shields. The Supreme Court has told judges not to micro-manage the
   force necessary to quell such volatile situations. We are to accord prison
   officials “wide-ranging deference” in “prison security measure[s] taken in
   response to an actual confrontation with riotous inmates.” Whitley v. Albers,
   475 U.S. 312, 321–22 (1986); see also, e.g., Waganfeald v. Gusman, 674 F.3d
   475, 485 (5th Cir. 2012) (emphasizing “deference” owed officials in the
   “execution of policies and practices that in their judgment are needed to
   preserve internal order and discipline and to maintain institutional security”
   (quoting Bell v. Wolfish, 441 U.S. 520, 547 (1979))). So, this factor favors
   Harrell, if only modestly.
                                        (4)
          We next ask whether Harrell subjectively perceived a reasonable
   threat when he struck Byrd or instead acted maliciously to cause harm.
   Bourne, 921 F.3d at 491. There is no dispute that Harrell faced, as he puts it,
   a “hostile, combative, utterly noncompliant” prisoner who was committed
   to violent resistance.




                                           6
Case: 17-40996      Document: 00516454624            Page: 7   Date Filed: 08/31/2022




                                      No. 17-40996


          Byrd counters that there is evidence that Harrell maliciously broke his
   arm in retaliation for another officer’s resignation after Byrd accused the
   officer of using excessive force. This theory lacks record support. While it
   appears true that another officer resigned his position the day before this
   altercation, Byrd offers only his own personal belief to support his theory of
   retaliation.
          That speculation does not create a genuine fact issue as to Harrell’s
   motivation for striking Byrd. The altercation would not have taken place but
   for Byrd’s violent resistance. Nothing in the record suggests Harrell used the
   melee as a pretext to punish Byrd for another officer’s resignation. So, it is
   undisputed that Harrell deployed “in a good-faith effort to maintain or
   restore discipline” instead of “maliciously and sadistically to cause harm.”
   Hudson, 503 U.S. at 6–7. This factor weighs against Byrd.
                                          (5)
          Finally, the efforts to temper the severity of the force. The video
   shows that Byrd, although restrained by several guards, continued to
   violently resist. Harrell struck his arm with the baton and then stopped
   striking him the moment Byrd stopped resisting. As explained above, judges
   should not attempt to micro-manage the amount of force used to subdue a
   violently resisting inmate. See Whitley, 475 U.S. at 321–22. This factor favors
   Harrell.
                                  *        *         *
          In sum, we see no error in the district court’s application of the
   Hudson factors to the undisputed facts here.
                                         III.
          Finally, Byrd also challenges the dismissal of his failure-to-
   decontaminate, failure-to-provide-medical-treatment, and failure-to-protect




                                           7
Case: 17-40996      Document: 00516454624             Page: 8   Date Filed: 08/31/2022




                                       No. 17-40996


   claims. Byrd failed to show Ward knew of the need to decontaminate or
   provide medical treatment. See Farmer v. Brennan, 511 U.S. 825, 832 (1994);
   Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 756 (5th Cir. 2001). And as
   for Ward’s treatment of Byrd’s grievances, Byrd’s vague assertions that
   some unidentified officers had threatened him could not have put Ward on
   notice of a substantial risk of harm to the prisoner. See Farmer, 511 U.S. at
   837; see also, e.g., Armstrong v. Price, 190 F. App’x 350, 351–53 (5th Cir. 2006)
   (unpublished). The district court properly held Ward entitled to qualified
   immunity and dismissed these claims as meritless.
                                   *        *         *
          The district court’s judgment is AFFIRMED.




                                            8
Case: 17-40996         Document: 00516454624              Page: 9       Date Filed: 08/31/2022




                                          No. 17-40996


   James E. Graves, Jr., Circuit Judge, concurring:
           I agree with the result in this case because Byrd’s asserted right was
   not clearly established when this case’s events happened in 2014. But I would
   take this opportunity to establish that right.
           Under the undisputed evidence—and viewing the disputed evidence
   in the light most favorable to Byrd 1—a jury could rationally conclude that
   Sergeant Harrell maliciously and unnecessarily struck Byrd with a baton with
   bone-breaking force. The parties dispute whether Byrd was armed, but the
   surveillance footage clearly shows that Byrd’s left hand was empty when
   Sergeant Harrell struck Byrd’s left forearm and there is no summary
   judgment evidence showing that Byrd was otherwise armed. And it is
   undisputed that Sergeant Harrell repeatedly struck Byrd’s left arm with a


           1
              Although courts may not resolve credibility issues on summary judgment, see
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (“Credibility determinations, the
   weighing of the evidence, and the drawing of legitimate inferences from the facts are jury
   functions”), inconsistencies in the defendants’ description of events are noteworthy and
   would be relevant at trial. Cf. Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F. 2d
   77, 81 (5th Cir. 1987) (“We hold that where a party opposing summary judgment alleges
   that the affidavits upon which the motion is based are perjured, and presents evidence that
   could lead a reasonable person to doubt the credibility of the affiant’s testimony, summary
   judgment should not be granted.”). After the incident, Sergeant Harrell told superiors that
   Byrd “came out . . . with a weapon,” so Byrd struck Harrell “to prevent injury to staff and
   [him]self.” A report written right after the incident states that Byrd “came out on the run”
   holding an improvised weapon with which he “attacked” staff, and that Byrd “was fighting
   with staff very aggressively during the use of force,” which aggression continued after a
   weapon was recovered. The report also denied that staff choked Byrd. This report,
   unsurprisingly, deemed Harrell’s use of force justified. And Officer Dehart, the officer who
   filmed the incident, told her supervisors that she dropped the camera during the incident,
   rendering useless the footage she took. But when an administrative monitor reviewed
   surveillance footage, she concluded that these statements were exaggerations at best and,
   in some instances, outright fabrications. For example, the administrative monitor
   concludes from the footage that: (i) Byrd did not have a weapon; (ii) staff continued kicking
   Byrd after he was subdued; (iii) staff choked Byrd; (iv) Officer Dehar did not actually drop
   the camera.




                                                9
Case: 17-40996     Document: 00516454624           Page: 10    Date Filed: 08/31/2022




                                    No. 17-40996


   baton with enough force to break it, while the arm was free and not holding a
   weapon, and while four guards pinned Byrd’s body and a fifth held Byrd’s
   neck in a chokehold. Even if Byrd charged out of the cell, a jury might well
   conclude that the need for bone-breaking force had been negated by the time
   Sergeant Harrell repeatedly struck Byrd with a riot baton, and therefore that
   Sergeant Harrell acted “maliciously and sadistically to cause harm.” Hudson
   v. McMillian, 503 U.S. 1, 6-7 (1992). Cf. Lytle v. Bexar Cty., Tex., 560 F.3d
   404, 413 (5th Cir. 2009) (“[A]n exercise of force that is reasonable at one
   moment can become unreasonable in the next if the justification for the use
   of force has ceased.”); Aucoin v. Cupil, 958 F.3d 379, 380 (5th Cir.), cert.
   denied, 141 S. Ct. 567 (2020) (“[W]hen a prison inmate engages in willful
   misconduct, a prison guard may use reasonable force to restrain him—but
   after the inmate submits, there is no need, and thus no justification, for the
   further use of force.”). That is enough to find a constitutional violation in
   this case.
          Although the majority recognizes that Sergeant Harrell used an
   unjustifiable degree of force, it nonetheless concludes that this Hudson factor
   actually favors Sergeant Harrell, albeit “modestly,” simply because we must
   “accord prison officials ‘wide-ranging deference.’” Ante, at 6. Though we
   certainly owe such deference, we also have a responsibility to identify
   constitutional violations. And we must identify the line separating
   permissible from impermissible force not just to preserve rights, but to
   inform prison officials about what conduct will expose them to the burdens
   of litigation. See White v. Pauly, 137 S. Ct. 548, 552 (2017) (noting that the
   purpose of qualified immunity’s clearly-established prong is to “giv[e] fair
   and clear warning to officers” about what conduct will expose them to
   liability). The undisputed evidence in this case shows a constitutional
   violation. We should unequivocally state that conclusion.




                                         10
Case: 17-40996      Document: 00516454624            Page: 11    Date Filed: 08/31/2022




                                      No. 17-40996


          Nonetheless, I concur in the majority’s judgment because Sergeant
   Harrell is entitled to qualified immunity under our caselaw, at least as it stood
   when this case’s events happened. In 2014, we declined to “endorse a per se
   rule that no force may ever be used after an inmate has been subjected to
   measures of restraint—particularly if the effect of the restraint is only partial.”
   Kitchen v. Dallas Cty., Tex., 759 F.3d 468, 479 n.30 (5th Cir. 2014), abrogated
   on other grounds by Kingsley v. Hendrickson, 576 U.S. 389 (2015) (emphasis
   added). That holding insulates Sergeant Harrell from liability. But I would
   take this opportunity to establish for future cases that prison officials may not
   continue to apply bone-breaking force to an inmate who is partially restrained
   but who poses no threat to any officer, even if the inmate had earlier
   necessitated the use of some force.




                                           11